FILED
                                                                        Nov 18 2019, 8:36 am

                                                                             CLERK
                                                                         Indiana Supreme Court
                                                                            Court of Appeals
                                                                              and Tax Court




ATTORNEY FOR APPELLANT                                     ATTORNEYS FOR APPELLEE
Joel C. Wieneke                                            Curtis T. Hill, Jr.
Wieneke Law Office, LLC                                    Attorney General of Indiana
Brooklyn, Indiana                                          Angela N. Sanchez
                                                           Assistant Section Chief, Criminal
                                                           Appeals
                                                           Indianapolis, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

D.P.,                                                      November 18, 2019
Appellant-Respondent,                                      Court of Appeals Case No.
                                                           19A-JV-690
        v.                                                 Appeal from the Putnam Circuit
                                                           Court
State of Indiana,                                          The Honorable Matthew L.
Appellee-Petitioner.                                       Headley, Judge
                                                           Trial Court Cause No.
                                                           67C01-1901-JD-3



Brown, Judge.




Court of Appeals of Indiana | Opinion 19A-JV-690 | November 18, 2019                             Page 1 of 7
[1]   D.P. appeals the denial of his motion to dismiss a delinquency petition after

      D.P. reached twenty-one years of age. We affirm.


                                       Facts and Procedural History

[2]   On January 9, 2019, the State filed a delinquency petition alleging that in 2012,

      when D.P. was sixteen years old, he committed an act that would constitute

      child molesting as a class B felony if committed by an adult. The next day, the

      State filed a motion to waive juvenile jurisdiction pursuant to Ind. Code § 31-

      30-3-5.


[3]   On January 15, 2019, the court held a hearing at which D.P. indicated he is a

      twenty-three-year-old adult. D.P.’s counsel indicated that D.P. would admit

      the allegations, and the court stated it would not accept the admission with a

      pending motion to transfer the matter to adult court. The court entered an

      order approving the filing of the delinquency petition.


[4]   On February 11, 2019, D.P. filed a motion to dismiss alleging that the court had

      no subject matter jurisdiction over him at the time the delinquency petition was

      filed because he was twenty-three years old. He asserted that Ind. Code § 31-

      30-1-1 provides “exclusive original jurisdiction” over proceedings when a

      person is alleged to be a delinquent child, but that the jurisdiction continues

      only until “the child becomes 21 years of age.” Appellant’s Appendix Volume

      II at 7.


[5]   At the February 12, 2019 hearing, the court asked D.P.’s counsel, “are you

      saying that the State also could not file a charge, a criminal charge against him

      Court of Appeals of Indiana | Opinion 19A-JV-690 | November 18, 2019       Page 2 of 7
      because he was under the age of 18?” Transcript Volume II at 17. Counsel

      answered:


              Well, once again, the exclusive jurisdiction over crimes
              committed by juveniles lies with the juvenile court. If the State
              waits until the juvenile ages out of the system, not only does the
              juvenile court lose jurisdiction, it doesn’t suddenly revert to the
              adult criminal court because they have no jurisdiction under –
              over crimes committed as a juvenile. So, yes, they – by sitting on
              the case for six years, that’s what the result is.


      Id. The prosecutor asserted that D.P.’s counsel was “basically imposing a

      statute of limitations on child molest allegations” and argued that the offense

      was recently disclosed. Id.


[6]   On February 26, 2019, the court denied D.P.’s motion to dismiss finding that it

      had original jurisdiction because the allegation occurred when D.P. was sixteen

      years old and that the prosecutor properly filed the delinquency petition and

      had the right to file a waiver request pursuant to Ind. Code §§ 31-30-3. The

      order states:


              The suggestion by the child that the juvenile court does not have
              jurisdiction is a non-starter. I.C. 31-30-2-1 deals with continuing
              juvenile jurisdiction until 21 (that a child has previously been
              adjudicated a delinquent and upon his 21st birthday, the juvenile
              court’s jurisdiction loses further jurisdiction, [sic] which fact
              pattern is not present here).

              This case is really no different procedurally when, for instance,
              law enforcement/prosecutor files a delinquency petition on a
              person who is 18 or 19 years old, yet the offense occurred when
              the person was less than 18. In such an instant, the prosecutor

      Court of Appeals of Indiana | Opinion 19A-JV-690 | November 18, 2019          Page 3 of 7
              would still have the opportunity to file/request a waiver into
              adult court or not (just as he would generally with any 16 or 17
              year old).

              It would be against public policy and legislative intent for the
              court to grant the Motion to Dismiss. If the court were to grant
              the Motion to Dismiss, that would mean that the statute of
              limitations for this type of crime for an 18 year old suspect would
              be approximately 20 years, while for a 17 year old the limitation
              would be 4 years – clearly not the intent and full reading of the
              statutes.


      Appellant’s Appendix Volume II at 10. The court certified the order for

      interlocutory appeal.


                                                    Discussion

[7]   D.P. argues that the juvenile court did not have jurisdiction over him or the

      delinquency petition. He relies upon M.C. v. State, 127 N.E.3d 1178 (Ind. Ct.

      App. 2019). He also asserts that Ind. Code § 31-30-1-4 provides that the

      juvenile court does not have jurisdiction over an individual for an alleged

      violation of certain offenses and does not include his alleged offense as one of

      those offenses, “which means that our legislature did not intend for the adult

      statute of limitations to apply to” him. Appellant’s Brief at 9. He asserts that

      youth is a time of immaturity, irresponsibility, impetuousness, and recklessness,

      and contends that “[i]t is highly probable that our legislature, recognizing these

      qualities of children, intended that adults not be prosecuted for the crimes of

      their youth, except in rare circumstances, contrary to what the juvenile court

      determined here.” Id. at 10. The State contends that the juvenile court had


      Court of Appeals of Indiana | Opinion 19A-JV-690 | November 18, 2019          Page 4 of 7
      jurisdiction to waive the case to adult court, that, if the juvenile court lacks

      jurisdiction, the criminal court must have it, and that the purpose and intent of

      the juvenile system supports the juvenile court’s reading of the statutes.


[8]   This case requires us to interpret certain statutory provisions. When

      interpreting a statute, we independently review a statute’s meaning and apply it

      to the facts of the case under review. Bolin v. Wingert, 764 N.E.2d 201, 204

      (Ind. 2002). If a statute is unambiguous, we must give the statute its clear and

      plain meaning. Id. A statute is unambiguous if it is not susceptible to more

      than one interpretation. Elmer Buchta Trucking, Inc. v. Stanley, 744 N.E.2d 939,

      942 (Ind. 2001). If a statute is susceptible to multiple interpretations, we must

      try to ascertain the legislature’s intent and interpret the statute so as to

      effectuate that intent. Bolin, 764 N.E.2d at 204. We presume the legislature

      intended logical application of the language used in the statute, so as to avoid

      unjust or absurd results. Id. A statute should be examined as a whole, avoiding

      excessive reliance upon a strict literal meaning or the selective reading of

      individual words. Mayes v. Second Injury Fund, 888 N.E.2d 773, 776 (Ind. 2008).


[9]   We also observe that the question of a court’s jurisdiction is a question of law,

      and we afford no deference to the trial court’s conclusion. Reynolds v. Dewees,

      797 N.E.2d 798, 800 (Ind. Ct. App. 2003). To render a valid judgment, a court

      must have both subject matter jurisdiction and personal jurisdiction. Buckalew

      v. Buckalew, 754 N.E.2d 896, 898 (Ind. 2001). The question of subject matter

      jurisdiction entails a determination of whether a court has jurisdiction over the

      general class of actions to which a particular case belongs. K.S. v. State, 849

      Court of Appeals of Indiana | Opinion 19A-JV-690 | November 18, 2019           Page 5 of 7
       N.E.2d 538, 542 (Ind. 2006) (citing Troxel v. Troxel, 737 N.E.2d 745, 749 (Ind.

       2000), reh’g denied).


[10]   The Indiana Supreme Court has held that, “[a]lthough the legislature vested

       both the juvenile court and the criminal court with ‘original exclusive

       jurisdiction,’ it is not difficult to imagine instances in which both would have

       subject matter jurisdiction over a given case.” Twyman v. State, 459 N.E.2d 705,

       708 (Ind. 1984). “When a juvenile commits acts which would constitute a

       crime if he were an adult, he commits an act of delinquency, but he has also

       committed the elements of a crime.” Id. “The age of the offender is

       determinative of subject matter jurisdiction in the juvenile court, however, it is

       merely a restriction on the personal jurisdiction possessed by a criminal court.”

       Id.


[11]   Ind. Code § 31-30-1-1 provides that “[a] juvenile court has exclusive original

       jurisdiction . . . in . . . [o]ther proceedings specified by law,” Ind. Code § 31-30-

       1-4, specifies that a juvenile court lacks jurisdiction over certain offenses but

       does not list the relevant allegation of child molesting as a class B felony, Ind.

       Code § 31-30-3-5, provides “[e]xcept for those cases in which the juvenile court

       has no jurisdiction in accordance with IC 31-30-1-4, the court shall, upon

       motion of the prosecuting attorney and after full investigation and hearing,

       waive jurisdiction” under certain circumstances. Ind. Code § 31-30-1-11,

       provides that if a court having criminal jurisdiction determines that a defendant

       is alleged to have committed a crime before the defendant is eighteen (18) years

       of age, the court shall immediately transfer the case to the juvenile court. In

       Court of Appeals of Indiana | Opinion 19A-JV-690 | November 18, 2019         Page 6 of 7
       light of these statutory provisions, we conclude that the juvenile court had

       jurisdiction to determine whether D.P. should be waived to adult criminal

       court. 1 We cannot say it was the legislature’s intent for an act that would

       constitute child molesting as a class B felony if committed by an adult to go

       entirely unpunished. See C.C. v. State, 907 N.E.2d 556, 559 (Ind. Ct. App. 2009)

       (“From a common sense standpoint, if we were to follow C.C.’s reasoning to its

       illogical conclusion, his misdemeanor violation of the firearm statute would not

       fall within the jurisdiction of either the juvenile court or the adult criminal court

       and thus would go unpunished. We do not think this was the legislature’s

       intent.”). 2


[12]   For the foregoing reasons, we affirm the juvenile court’s order.


[13]   Affirmed.


       Altice, J., and Tavitas, J., concur.




       1
         An entry in the treatise, “Rights of Juveniles,” states that “[t]he draftsmen of the Model Penal Code suggest
       that the age at the time of commission of the offense is most relevant because of the child’s diminished
       capacity at that time to commit the wrong,” and cites Ind. Code § 31-30-1-11, which is mentioned above, and
       Ind. Code § 31-37-1-1, which provides that “[a] child is a delinquent child if, before becoming eighteen (18)
       years of age, the child commits a delinquent act described in this chapter,” for the conclusion that “[m]ost
       jurisdictions ostensibly take the approach suggested in the Model Penal Code.” SAMUEL M. DAVIS, RIGHTS
       OF JUVENILES, § 2:3 (2019 ed.).

       2
         We cannot say that our conclusion conflicts with M.C. v. State, 127 N.E.3d 1178 (Ind. Ct. App. 2019). In
       that case, we agreed with M.C. and the State that the juvenile court was without subject matter jurisdiction at
       the time it adjudicated M.C. delinquent and entered a disposition when, although the alleged delinquent act
       occurred when M.C. was seventeen, he was twenty-two at the time the petition was filed and could not be
       considered a “child” under Ind. Code § 31-9-2-13. 127 N.E.3d at 1181. Unlike in M.C., the juvenile court
       here did not adjudicate D.P. a delinquent and enter a disposition. Rather, it merely entered an order
       approving the filing of the delinquency petition and scheduled a hearing on the motion to waive juvenile
       jurisdiction. Thus, we find M.C. distinguishable.

       Court of Appeals of Indiana | Opinion 19A-JV-690 | November 18, 2019                               Page 7 of 7